ILLINOIS OFFICIAL REPORTS
                                        Supreme Court




                                  In re B.C.P., 2013 IL 113908




Caption in Supreme         In re B.C.P., a Minor (The People of the State of Illinois, Appellant, v.
Court:                     B.C.P., Appellee).



Docket No.                 113908


Filed                      June 20, 2013


Held                       The Illinois Supreme Court exercised its rulemaking authority to allow
(Note: This syllabus       the State to take an interlocutory appeal from an order suppressing
constitutes no part of     evidence in a juvenile delinquency proceeding—Rule 660(a) modified to
the opinion of the court   incorporate Rule 604(a)(1), with such appeals to be expedited under Rule
but has been prepared      660A.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the Third District; heard in that
Review                     court on appeal from the Circuit Court of Henry County, the Hon. Ted J.
                           Hamer, Judge, presiding.



Judgment                   Reversed and remanded.
Counsel on               Lisa Madigan, Attorney General, of Springfield, and Terence M. Patton,
Appeal                   State’s Attorney, of Cambridge (Michael A. Scodro, Solicitor General,
                         and Michael M. Glick and Katherine D. Saunders, Assistant Attorneys
                         General, of Chicago, and Patrick Delfino, Stephen E. Norris and Rebecca
                         E. McCormick, of the Office of the State’s Attorneys Appellate
                         Prosecutor, of Mt. Vernon, of counsel), for the People.

                         Michael J. Pelletier, State Appellate Defender, Peter A. Carusona, Deputy
                         Defender, and Gabrielle Green, Assistant Appellate Defender, of the
                         Office of the State Appellate Defender, of Ottawa, for appellee.


Justices                 JUSTICE THOMAS delivered the judgment of the court, with opinion.
                         Chief Justice Kilbride and Justices Freeman, Garman, Karmeier, and
                         Burke concurred in the judgment and opinion.
                         Justice Theis dissented, with opinion.



                                            OPINION

¶1        At issue is whether the State should be allowed to take an interlocutory appeal from an
      order granting a motion to suppress evidence in a proceeding under the Juvenile Court Act
      of 1987 (705 ILCS 405/1-1 et seq. (West 2010)).

¶2                                     BACKGROUND
¶3        The State filed a petition for adjudication of wardship, alleging that B.C.P. was
      delinquent because he committed two counts of aggravated criminal sexual abuse. 720 ILCS
      5/12-16(c)(2)(i) (West 2010). B.C.P. moved to suppress his confession on the grounds that
      he was not advised of his Miranda rights. Following a hearing, the trial court granted the
      motion to suppress. The State filed a certificate of impairment and a notice of appeal. The
      appellate court dismissed the appeal for lack of jurisdiction. 2012 IL App (3d) 100921. The
      court reasoned that no supreme court rule specifically allowed the State to take an
      interlocutory appeal from the granting of a motion to suppress in a juvenile delinquency
      proceeding. Id. ¶¶ 8, 9. We allowed the State’s petition for leave to appeal. Ill. S. Ct. R. 315
      (eff. Feb. 26, 2010).

¶4                                       ANALYSIS
¶5       The State argues that it should have the same right to appeal interlocutory suppression
      orders in juvenile delinquency cases as it has in criminal cases. The State’s right to appeal
      an order granting a motion to suppress evidence in criminal cases is found in Illinois

                                                -2-
     Supreme Court Rule 604(a)(1) (eff. July 1, 2006), which provides as follows:
                  “(1) When State May Appeal. In criminal cases the State may appeal only from
              an order or judgment the substantive effect of which results in dismissing a charge
              for any of the grounds enumerated in section 114-1 of the Code of Criminal
              Procedure of 1963; arresting judgment because of a defective indictment, information
              or complaint; quashing an arrest or search warrant; or suppressing evidence ***.”
     Illinois Supreme Court Rule 660(a) (eff. Oct. 1, 2001) covers appeals in delinquent minor
     cases, but it expressly incorporates the criminal appeals rules only as to final judgments:
              “Appeals from final judgments in delinquent minor proceedings, except as otherwise
              specifically provided, shall be governed by the rules applicable to criminal cases.”1
     Illinois Supreme Court Rule 662 (eff. Oct. 1, 1975) allows for appeals of certain
     interlocutory orders in juvenile cases, but an order granting a motion to suppress is not one
     of them.
¶6        On appeal, the State concedes that these rules do not expressly allow the State to take an
     appeal from an interlocutory order suppressing evidence in a juvenile delinquency
     proceeding. However, the State points out that, in People v. DeJesus, 127 Ill. 2d 486 (1989),
     and People v. Martin, 67 Ill. 2d 462 (1977), this court allowed the State to take appeals in
     juvenile delinquency proceedings in situations that were not expressly covered by the rules.
     The State then argues that the reasoning in those cases should be extended to cover the
     present case. The State also argues that public policy concerns should give it a right to appeal
     in this situation, and that these concerns have been made stronger since the 1998
     amendments to the Juvenile Court Act. By contrast, respondent argues that no supreme court
     rule gives the State the right to appeal in this situation. Respondent acknowledges the State’s
     policy concerns, but points out that there are policy concerns on the other side as well and
     argues that these matters would be better considered by this court’s rules committee.
¶7        First, we must clarify what will guide our consideration of this issue. Both parties cite the
     familiar rule that the same rules apply to the construction of statutes and supreme court rules
     (People v. Marker, 233 Ill. 2d 158, 164-65 (2009)), and both parties then cite the basic rules
     of statutory construction—determining the intent of the drafter, not departing from plain
     language that is clear and unambiguous, etc. However, we do not believe that construction
     of a rule is at issue here. Even the State fully concedes that the supreme court rules, as
     currently written, do not allow for it to take an interlocutory appeal in this situation. What
     the State asks for is, in essence, a modification of the rule to allow for such an appeal.
¶8        Properly understood, the State’s argument does not ask us to interpret the supreme court
     rules, but rather to exercise our rulemaking authority under the Illinois Constitution. See Ill.


             1
               The committee comments to the rule state the purpose of the rule more broadly: “Rule 660
     was added in 1975 to clarify the procedure in appeals from determinations under the Juvenile Court
     Act. It provides simply that appeals from determinations in delinquency proceedings are governed
     by the rules applicable to appeals in criminal cases, and all other appeals under the Act are governed
     by the rules governing appeals in civil cases.” (Emphasis added.) However, the actual rule that was
     adopted specifically applies only to appeals from final judgments.

                                                  -3-
       Const. 1970, art. VI, §§ 4(c), 16. Although the appellate court was bound to follow the rules
       as written, this court has the constitutional power to modify the rules if it sees fit.
¶9          The State’s argument asks us to invoke our rulemaking authority to modify the supreme
       court rules to allow it to appeal an interlocutory order suppressing evidence in a juvenile
       delinquency case. By contrast, the defendant argues that, if this is what the court wants to do,
       it should turn the matter over to its rules committee. As both parties concede that the plain
       language of the rules does not allow for such an appeal, our analysis will not be guided by
       the principles of statutory construction. Rather, we will simply consider whether the State
       has made a sufficiently compelling case for us to modify the rules at this time.
¶ 10        As the State notes, this court has previously been willing to read Rules 660 and 604(a)(1)
       more broadly than their precise language provides. In Martin, the State alleged that the minor
       was delinquent in that he committed the offense of reckless homicide. The State sought to
       remove the proceeding under section 2-7(3) of the Juvenile Court Act (Ill. Rev. Stat. 1975,
       ch. 37, ¶ 702-7(3)). The trial court denied the removal motion, and the State appealed the
       interlocutory order. The appellate court dismissed for lack of jurisdiction, but this court
       reversed and held that the State could appeal the denial of a removal motion. Martin, 67 Ill.
2d at 466. This court noted that Rule 604(a)(1) allows the State to appeal in a criminal case
       when a court order has the substantive effect of dismissing a charge. The effect of denying
       the State’s motion to remove the case to criminal court meant that any future indictment
       under the criminal code for the charged offense would have to be dismissed. Id. at 465. The
       court noted that it had previously held that a juvenile could not appeal an interlocutory order
       allowing a removal motion (People v. Jiles, 43 Ill. 2d 145 (1969)), but explained that the
       same considerations did not apply when considering whether the State could appeal the
       denial of such a motion. A juvenile could always appeal at the end of the case if he was
       ultimately convicted, whereas the State could not appeal at the end of the case. Martin, 67
Ill. 2d at 465-66. While recognizing that an interlocutory appeal by the State would delay the
       proceedings, this court explained that it was “of the opinion that the trial court’s denial of a
       motion to remove ought not to be totally immunized from review.” Id. at 466.
¶ 11        In DeJesus, proceedings against a juvenile were instituted in criminal court pursuant to
       the automatic transfer provisions of the Juvenile Court Act. However, the minor was later
       acquitted of murder, but found guilty of armed robbery. In such a situation, the Act required
       that sentencing proceedings be held against the minor under the Act rather than under the
       Code of Corrections. DeJesus, 127 Ill. 2d at 488-89. The State moved to permit sentencing
       under the Code of Corrections, but the trial court dismissed the State’s motion. When
       considering whether this order was appealable, this court broadly stated that, “Pursuant to
       Supreme Court Rule 660(a) (107 Ill. 2d R. 660(a)), Rule 604(a)(1) also applies in juvenile
       delinquency proceedings.”2 Id. at 495. The court then explained that it found Martin on point.

               2
                On the one hand, this statement could be seen as settling the issue before the court. The
       problem is that the authority that the court cited for this proposition—In re Hershberger, 132 Ill.
       App. 3d 332 (1985)—actually held the opposite. Hershberger held that interlocutory appeals in
       delinquency cases are limited to those for which there is express provisions in the supreme court
       rules, and the court explained that “Rule 660 *** refers only to final orders.” Id. at 334. This court

                                                    -4-
       The court found that implicit in Martin was the recognition that the State has an appealable
       interest in pursuing a criminal prosecution, and the court quoted Martin for the proposition
       that the trial court’s action ought not to be totally immunized from review. Id. at 495-96.
       Thus, the court determined that the trial court’s order terminated a criminal prosecution prior
       to final judgment and was therefore appealable. Id. at 498.
¶ 12        Martin and DeJesus were not examples of this court exercising its power to modify the
       applicable rules because, in those cases, the effect of the trial court’s orders was the
       termination of criminal proceedings against the juvenile. Thus, the appeals were arguably
       covered by the plain language of the rules. Nevertheless, the State contends that some of the
       reasoning that the court used in those cases would apply equally to the State’s need to take
       an interlocutory appeal from a suppression order in a criminal case. In both cases, the court
       was willing to look past the rules’ precise language, and, in Martin this court relied in part
       on the fact that the State would not be able to appeal the order at the termination of juvenile
       proceedings. That is equally true of the granting of a motion to suppress. If the State is not
       allowed to take an interlocutory appeal, then the court’s order is insulated from review. We
       agree with the State that Martin and DeJesus are persuasive, but we do not find them
       dispositive of the question before us.
¶ 13       We do, however, agree with the State’s policy arguments. Rule 660(a) became effective
       on October 1, 1975, and it has remained unchanged since that time. In the meantime, there
       has been a shift in the way that this state views juvenile delinquency proceedings. In 1998,
       the General Assembly “radically altered” the Juvenile Court Act to “provide more
       accountability for the criminal acts of juveniles and, from all appearances, to make the
       juvenile delinquency adjudicatory process look more criminal in nature.” People v. Taylor,
       221 Ill. 2d 157, 165 (2006). When enacting these amendments, the General Assembly added
       a policy statement to the Act (705 ILCS 405/5-101 (West 2010)), and this court has
       explained that this statement “represents a fundamental shift from the singular goal of
       rehabilitation to include the overriding concerns of protecting the public and holding juvenile
       offenders accountable for violations of the law.” Taylor, 221 Ill. 2d at 167. And, even before
       these reforms were enacted, this court recognized in 1995 that virtually all of the
       constitutional requirements of a criminal trial have been introduced into juvenile delinquency
       proceedings. In re W.C., 167 Ill. 2d 307, 320-21 (1995).
¶ 14        There are consequences to making juvenile delinquency proceedings more like criminal
       proceedings. This court has repeatedly relied on the shift in policy to support providing
       juveniles with many of the same protections that criminal defendants receive. See, e.g., In
       re A.G., 195 Ill. 2d 313, 318 (2001) (Rule 604(d) applies in juvenile delinquency
       proceedings); In re B.L.S., 202 Ill. 2d 510, 518-19 (2002) (habitual juvenile offenders are
       entitled to receive credit for time spent in custody prior to sentencing). In In re Samantha V.,
       234 Ill. 2d 359, 374 (2009), this court held that the one-act, one-crime rule applies in juvenile
       proceedings, explaining that “[j]uveniles are faced with the same potential for prejudice as



       might have been misled by Hershberger’s block quote of the committee comments to Rule 660,
       which is broader than the rule itself. Id.

                                                 -5-
       adults in the context of future criminal proceedings and thus deserve the same protections.”
¶ 15        We now hold that another consequence of this shift in policy is that we recognize that the
       State has the same interest in appealing a suppression order in a juvenile case that it does in
       a criminal case. In People v. Young, 82 Ill. 2d 234 (1980), this court explained the need for
       interlocutory appeals by the State:
               “In the absence of interlocutory appeals, the proscriptions of the double jeopardy
               clauses would preclude reviewing courts from considering legal issues that would
               otherwise be raised by the State. Errors favoring defendants would pass uncorrected,
               while those which favored the State would be rectified. To the extent that such errors
               remained unreviewed and proliferated at the trial court level, the development of the
               law would be distorted. ***
                    *** More importantly and more frequently, however, erroneous exclusionary
               rulings frustrate the primary purpose of the trial: to ascertain the truth of the charges.
               Social policies embodied in statutory or constitutional provisions may justify
               encumbering the fact-ascertaining process, but the exclusion of otherwise probative
               and admissible evidence based solely upon an incorrect interpretation of those
               provisions serves neither the policy represented by the provision nor the public’s
               interest in an accurate resolution of the factual questions involved in the litigation.
               Permitting such decisions to escape review encourages their proliferation and denies
               trial courts desirable guidance. Allowing interlocutory review ensures proper
               application of the governing rules and at the same time protects the ability of the trial
               court to determine the truth of the factual allegations involved.” Id. at 244-47.
       As we noted above, we relied on similar reasoning in expanding the State’s right to appeal
       in juvenile cases in Martin and DeJesus. And, in light of the shift in policy in juvenile
       delinquency cases, we believe that these concerns apply equally in juvenile cases. As we
       noted in In re Lakisha M., 227 Ill. 2d 259, 275 (2008), “[w]hile it may be true that juveniles,
       because of their lack of maturity, often act impetuously and may be more easily influenced
       by others, that does not negate the fact that juvenile crime is a serious concern of the state.”
       Thus, we agree with the State that Rule 604(a)(1) should apply in juvenile delinquency
       proceedings. Just as this court modified Rule 303(a) in Harrisburg-Raleigh Airport Authority
       v. Department of Revenue, 126 Ill. 2d 326 (1989), in light of the modern policy of permitting
       filing by mail, we now modify Rule 660(a) to incorporate Rule 604(a)(1) in light of the shift
       in policy exhibited by the Juvenile Justice Reform Amendments of 1998.
¶ 16        We note that the Supreme Court of New Mexico reached the same conclusion when
       considering a similarly worded provision. In State v. Jade G., 154 P.3d 659 (N.M. 2007), the
       New Mexico Supreme Court considered whether the State should be allowed to appeal a
       suppression order in a juvenile delinquency proceeding under a statute that read as follows:
               “In any criminal proceeding in district court an appeal may be taken by the state to
               the supreme court or court of appeals, as appellate jurisdiction may be vested by law
               in these courts:
                       ***
                       (2) within ten days from a decision or order of a district court suppressing or

                                                  -6-
                    excluding evidence or requiring the return of seized property, if the district
                    attorney certifies to the district court that the appeal is not taken for purpose of
                    delay and that the evidence is a substantial proof of a fact material in the
                    proceeding.” N.M. Stat. Ann. § 39-3-3(B)(2) (1972).
       The court held that this statute allowed the State to take an interlocutory appeal from a
       suppression order in a juvenile delinquency proceeding, reasoning as follows:
                    “The State has the same need for an automatic interlocutory appeal of the
                suppression of evidence in delinquency proceedings as it does in criminal
                proceedings because, in many cases, whether or not evidence is suppressed will
                determine if the State can go forward with its case. Because juvenile delinquency
                proceedings are sufficiently similar to criminal proceedings, we hold that Section 39-
                3-3(B)(2) governs in the circumstances of interlocutory appeals of suppression orders
                from a children’s court.” Jade G., 154 P.3d at 664.
       The shift in policy of the Juvenile Court Act makes such reasoning equally applicable here.
¶ 17        We also do not agree with defendant’s suggestion that we should turn the question over
       to the rules committee. Illinois Supreme Court Rule 3 (eff. Mar. 22, 2010), when setting forth
       the procedures for adopting and amending rules specifically provides that, “The Supreme
       Court reserves the prerogative of departing from the procedures of this rule.” Ill. S. Ct. R.
       3(a)(2). We believe that the State has presented a sufficiently compelling case that it has the
       same need for appeal of suppression orders in juvenile cases as in criminal cases that we do
       not need to defer the matter to the rules committee.
¶ 18        The minor has argued that the delays caused by interlocutory appeals are a bigger concern
       in juvenile cases than in criminal cases and contends that delays caused by interlocutory
       appeals could undermine the rehabilitation of minors. This is undoubtedly a significant
       concern, but, in light of the shift in policy of the Juvenile Court Act, we do not believe that
       it outweighs the State’s interest in being able to appeal a suppression order. However, similar
       concerns have led the court to adopt Illinois Supreme Court Rule 660A (eff. May 1, 2013),
       which sets forth expedited procedures for appeals in juvenile delinquency proceedings. We
       thus hold today that, when the State takes an interlocutory appeal from a suppression order
       in a juvenile delinquency proceeding, the matter should be expedited pursuant to Rule 660A.

¶ 19                                      CONCLUSION
¶ 20       We hold that Supreme Court Rule 660(a) should be modified to allow the State to appeal
       an interlocutory order suppressing evidence in a juvenile delinquency proceeding.
       Accordingly, the appellate court has jurisdiction to hear the State’s appeal, and we remand
       the matter for the appellate court to consider the merits of the State’s appeal.

¶ 21       Reversed and remanded.

¶ 22       JUSTICE THEIS, dissenting:
¶ 23       This case involves the State’s attempt to take an interlocutory appeal from an order

                                                 -7-
       suppressing evidence in a delinquent minor proceeding. The appellate court held that under
       the rules which govern appeals in juvenile cases (Rules 660(a) and 662) appeal is not
       permitted (2012 IL App (3d) 100921, ¶¶ 8-11), and declined to address the merits of the
       suppression order for lack of jurisdiction (id. ¶ 12). The majority reverses and remands,
       holding that the portion of Rule 604(a)(1), which permits the State to appeal an order
       suppressing evidence in a criminal case, is now incorporated into Rule 660(a), which governs
       appeals from final judgments in delinquent minor proceedings. Supra ¶¶ 15, 20. The majority
       thus allows the State’s interlocutory appeal to proceed. Supra ¶ 20. Respectfully, I disagree.

¶ 24                                                I
¶ 25        Rule 315(c)(3) requires a party to include in its petition for leave to appeal “a statement
       of the points relied upon in asking the Supreme Court to review the judgment of the
       Appellate Court.” Ill. S. Ct. R. 315(c)(3) (eff. Feb. 26, 2010). In the instant case, the State
       maintained in its petition for leave to appeal that “[t]he Appellate Court incorrectly
       determined that Supreme Court Rule 604(a)(1) does not apply in a delinquent minor
       proceeding.” Specifically, the State argued that the appellate court’s construction of our rules
       produced an absurd and unjust result. In its initial brief before this court, the State again
       argued that whether the State may appeal from an interlocutory order suppressing evidence
       in a delinquent minor proceeding “is a question that requires the interpretation of Supreme
       Court Rules 604(a)(1) and 660.” In its reply brief, however, the State took respondent to task
       for addressing this issue, stating that “it is apparent” that Rule 604(a)(1) “does not, by its
       terms, apply to permit interlocutory appeals in juvenile proceedings.” The State thus
       conceded not only that the appellate court got it right, but that the very reason set forth in its
       petition for allowing appeal before this court does not exist.
¶ 26        To be sure, the State also argued, in its opening brief, that public policy favors
       “according” the State the right to take an interlocutory appeal from a suppression motion in
       a delinquent minor proceeding. In other words, the State argued that our rules should be
       changed to accommodate its interlocutory appeal. But that issue was not raised in the State’s
       petition for leave to appeal. “Issues that a party fails to raise in its petition for leave to appeal,
       even if raised in the party’s appellant’s brief, are not properly before the court and are
       forfeited.” People v. Fitzpatrick, 2013 IL 113449, ¶ 26. As respondent properly argued: “The
       only issue presented in this case is whether, under the existing rules of this Court, the State
       has the ability to bring an interlocutory appeal of a suppression order in a juvenile case.” The
       State conceded that it does not.
¶ 27        The majority recognizes the State’s concession (supra ¶ 7), but attaches no legal
       significance to it. Instead, the majority decides that it “will not be guided by the principles
       of statutory construction” that apply to our rules; it “will simply consider whether the State
       has made a sufficiently compelling case for us to modify the rules at this time.” Supra ¶ 9.
       I disagree with this approach for two reasons: (1) it gives tacit approval to the State’s failure,
       as discussed above, to follow faithfully Rule 315 in identifying the issue raised in this appeal;
       and (2) as discussed below, it sidesteps, without adequate justification, the more
       comprehensive rulemaking procedures adopted by this court. See Ill. S. Ct. R. 3 (eff. Mar.


                                                    -8-
       22, 2010).

¶ 28                                                 II
¶ 29        Rule 3 expressly states that this court’s rulemaking procedures were adopted
                “to provide for the orderly and timely review of proposed rules and proposed
                amendments to existing rules of the Supreme Court; to provide an opportunity for
                comments and suggestions by the public, the bench, and the bar; [and] to aid the
                Supreme Court in discharging its rulemaking responsibilities; ***.” Ill. S. Ct. R.
                3(a)(1).
¶ 30        The participation of the supreme court rules committee figures prominently in the
       process. The committee, comprised of members of the bench and bar from throughout
       Illinois, is tasked with periodically reviewing rules in areas where no other committee would
       do so “to ensure that such rules facilitate the administration of justice.” Ill. S. Ct. R. 3(b)(2).
       Importantly, the committee is also responsible for the conduct of public hearings where a
       proposed rule or rule amendment is recommended for adoption by this court. Ill. S. Ct. R.
       3(b)(3), (d)(1), (2), (3). The inclusion of a mechanism for public comment on a proposed rule
       or rule amendment is designed so that different voices may be heard. A proposed rule or rule
       amendment may appear eminently reasonable on paper, but only after vetting by a wider
       audience do other considerations come to light which will impact the proposal under review.
¶ 31        Recently adopted Rule 660A (Ill. S. Ct. R. 660A (eff. May 1, 2013)), which sets forth the
       procedure for expedited appeals in delinquent minor cases (and which the majority here also
       modifies (supra ¶ 18)), was the product of the committee and public hearing process set forth
       in Rule 3. Although the need for prompt appellate review of delinquent minor cases seems
       self-evident, we did not simply take the matter from the committee and adopt the rule as
       proposed by the Illinois State Bar Association. We allowed the process to proceed,
       permitting various juvenile justice agencies and other stakeholders, such as the Cook County
       public guardian and the State Appellate Defender, to provide written comments and
       testimony on the proposal that ultimately aided this court in its decision to adopt Rule 660A.
       In the present case, we should similarly allow the committee to do its job and permit a wider
       audience to weigh in on the consequences of according the State a new right of appeal in
       delinquent minor proceedings.
¶ 32        The majority’s treatment of the policy arguments in this case illustrates precisely why this
       matter should be referred to the rules committee. In line with the State’s arguments, the
       majority focuses on the 1998 amendments to the Juvenile Court Act and the shift in the way
       this state views juvenile delinquency proceedings. The majority identifies two consequences
       of treating juvenile delinquency proceedings more like criminal proceedings: (1) this court
       has relied on this shift to support providing juveniles with many of the same protections as
       criminal defendants receive; and (2) this court should rely on this shift to recognize that the
       State has “the same interest in appealing a suppression order in a juvenile case that it does
       in a criminal case.” Supra ¶¶ 14-15. Whether the State should be accorded a new right of
       appeal in delinquent minor proceedings is an issue separate and distinct from whether a
       minor should enjoy rights that criminal defendants do. That the latter may be a

                                                  -9-
       “consequence” of sorts of the evolution of delinquent minor proceedings does not warrant,
       without more, the additional consequence the majority would effect in this case. Further,
       although this court has recognized, as the majority notes, that the 1998 amendments to the
       Juvenile Court Act “ ‘radically altered’ ” that statute to “ ‘provide more accountability for
       the criminal acts of juveniles’ ” (supra ¶ 13 (quoting People v. Taylor, 221 Ill. 2d 157, 165
       (2006))), “[t]his court also has consistently rejected the argument that the amendments
       rendered the Act punitive and equivalent to a criminal prosecution.” In re Jonathon C.B.,
       2011 IL 107750, ¶ 91. Significant differences still exist between juvenile court proceedings
       and criminal prosecutions, as evinced by the legislature’s purpose and policy statement that
       informs the entire Juvenile Court Act (705 ILCS 405/1-2 (West 2010)), and the purpose and
       policy statement specifically addressing itself to delinquent minors (705 ILCS 405/5-101
       (West 2010)). Thus, any similarities between the two proceedings do not necessarily justify
       recognizing a new appeal right in this case. Moreover, I would not so quickly dismiss
       respondent’s argument that the delay occasioned by permitting interlocutory appeal of
       suppression orders in delinquent minor proceedings could undermine the rehabilitation of
       minors. Although the majority states that “[t]his is undoubtedly a significant concern,” the
       majority concludes, with virtually no discussion, that the State’s interest in being able to
       appeal a suppression order outweighs any such concern. Supra ¶ 18. Rehabilitation, however,
       still remains an important purpose of our juvenile justice system. See 705 ILCS 405/5-
       101(1)(c) (West 2010).
¶ 33        The point of these observations is that the issue requires further examination and should
       not be decided in the context of this case. The juvenile justice system, and the thousands of
       minors that are marshaled through that system every year, would be better served by this
       court broadening its perspective and considering the propriety of a rule change after the
       stakeholders—minors and their families, the community, the State, the bench, and the
       bar—have had an opportunity to consider and comment on the desirability and consequences
       of a rule change.
¶ 34        I recognize, as the majority does, that this court has reserved the prerogative of departing
       from the committee and public hearing procedures set forth in Rule 3 (Ill. S. Ct. R. 3(a)(2))
       and may utilize a case before it as a vehicle to adopt a rule change. But this court has
       exercised that procedure only sparingly. The lone case cited by the majority, Harrisburg-
       Raleigh Airport Authority v. Department of Revenue, 126 Ill. 2d 326 (1989), provides scant
       precedent for departing from the committee and public hearing process here.
¶ 35        In Harrisburg-Raleigh, this court determined when a notice of appeal should be deemed
       “filed with the clerk of the circuit court,” pursuant to Rule 303(a), when the notice is mailed.
       Harrisburg-Raleigh, 126 Ill. 2d at 339. We read, i.e., construed, the language of the rule in
       light of modern policies and practices, and simply confirmed what prior supervisory orders
       had foreshadowed. Id. at 339-40. In contrast, the issue the majority addresses here does not
       involve how existing language in our rules should be read. No existing language in our rules
       provides for the interlocutory appeal the State seeks. Further, Harrisburg-Raleigh simply
       clarified a filing deadline. Here, the State is requesting that we accord it an entirely new right
       to appeal. That decision should be made only after considering and weighing the competing
       interests at stake and providing “an opportunity for comments and suggestions by the public,

                                                 -10-
       the bench, and the bar.” Ill. S. Ct. R. 3(a)(1).
¶ 36       For all these reasons, I dissent.




                                                 -11-